DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111, 116, 128, 132, and 144.
The drawings are objected to because paragraph 0186 of the written description refers to the decorative component 7 according to the sixth embodiment, while paragraphs 0182-0185 and 0187 refer to the decorative component 7a according to the sixth embodiment and Figs. 23-24 depict the sixth embodiment and the decorative article is labeled as 7a in Figs. 23-24.  Furthermore, at least paragraph 0176 designates the decorative component 7 illustrated in Figs. 19-22 (corresponding to the fifth embodiment).  This error in paragraph 0186 results in the decorative component according to the sixth embodiment being designated with both reference characters “7” and “7a” and also results in reference character “7” being used to designate the decorative component according to both the fifth and sixth embodiments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,019,890.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 and claim 1 of the ‘890 patent both recite a decorative component that decorates an external appearance of an article, the decorative component comprising: a frame fixed to the article; a body-to-be-suspended including two first ring portions; and a suspending portion provided to the frame and including two second ring portions, one of the two first ring portions and one of the two second ring portions being coupled to each other and held in contact with each other at one of two contact points, another one of the two first ring portions and another one of the two second ring portions being coupled to each other and held in contact with each other at another one of the two contact points, the suspending portion suspending the body-to-be-suspended such that the body-to-be-suspended is swingable about an imaginary swing axis, the body-to-be-suspended and the suspending portion being held in contact with each other at the two contact points located on the imaginary swing axis, predetermined two planes that are located between the two contact points and that are perpendicular to the imaginary swing axis dividing three ranges including two ranges which respectively include one of the two contact points and the other one of the two contact points and which are respectively defined as outer ranges, the frame covering the one of the two contact points as viewed from one of the outer ranges, the one of the two contact points being included in the one of the outer ranges, the one of the two contact points being not covered with the article, and07990014COA86 covering the other one of the two contact points as viewed from another one of the outer ranges, the other one of the two contact points being included in the other one of the outer ranges, the other one of the two contact points being not covered with the article.
All of the limitations of instant claim 1 are recited in claim 1 of the ‘890 patent and therefore are anticipated by claim 1 of the ‘890 patent.
Instant claim 2 and claim 2 of the ‘890 patent both recite the decorative component according to claim 1, wherein: when one of a direction perpendicular to the imaginary swing axis is defined as an upper-and-lower direction, when a direction parallel to the imaginary swing axis is defined as a lateral direction, and when a direction perpendicular to the upper-and-lower direction and the lateral direction is defined as a front-and-rear direction, the body-to-be-suspended is visible at least from a front side in the front-and-rear direction, and the frame covers an entirety of the body-to-be-suspended from a left-hand side and a right-hand side in the lateral direction.  
Instant claim 3 and claim 3 of the ‘890 patent both recite the decorative component according to claim 2, wherein: the frame covers the entirety of the body-to-be-suspended from an upper side and a lower side in the upper-and-lower direction.  
Instant claim 4 and claim 4 of the ‘890 patent both recite the decorative component according to claim 1, wherein: the frame covers at least parts of the two second ring portions, the parts being not covered with the article.  
Instant claim 5 and claim 5 of the ‘890 patent both recite the decorative component according to of claim 1, wherein: the frame covers at least parts of the two first ring portions, the parts being not covered with the article.

Claims 1 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,284,688.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 recites “A decorative component that decorates an external appearance of an article” in line 1 whereas claim 1 of the ‘688 patent recites “a personal ornament”.  Although not identical, both applications claim a decorative/ornamental item and it would have been obvious to one of ordinary skill in the art to have a decorative item be usable for a person or an article.
Instant claim 1 recites “a frame fixed to the article; a body-to-be-suspended including two first ring portions; and a suspending portion provided to the frame and including two second ring portions” in lines 3-6, whereas claim 1 of the ‘688 patent recites a frame portion that supports the base portion (i.e. a frame fixed to an article) and a base portion that fixes and holds a gemstone (i.e. a body-to-be-suspended).  Claim 1 of the ‘688 patent also recites the base portion comprises a pair or right-and-left base-side engaging ring portions (i.e. the body-to-be-suspended includes two first ring portions) and recites the frame portion comprises a pair of right-and-left frame-side engaging ring portions (i.e. a suspending portion provided to the frame and including two second ring portions).
Instant claim 1 recites that the body-to-be-suspended includes two first ring portions (line 4) and the suspending portion of the frame includes two second ring portions (lines 5-6), where “one of the two first ring portions and one of the two second ring portions being coupled to each other and held in contact with each other at one of two contact points, another one of the two first rings portions and another one of the two second ring portions being coupled to each other and held in contact with each other at another one of the two contact points, the suspending portion suspending the body-to-be-suspended such that the body-to-be-suspended is swingable about an imaginary swing axis” (lines 7-16) and “predetermined two planes that are located between the two contact points and that are perpendicular to the imaginary swing axis dividing three ranges including two ranges which respectively include one of the two contact points and the other one of the two contact points and which are respectively defined as outer ranges” (lines 17-21) (i.e. the contact points are arranged at positions opposite to each other across the body-to-be-suspended).  Claim 1 of the ‘688 patent recites “the base portion comprises a pair of right-and-left base-side engaging ring portions that are arranged at positions opposite to each other across the gemstone, the frame portion comprises a pair of right-and-left frame-side engaging ring portions which are fixed to the frame portion, and to which the right-and-left base-side engaging ring portions are respectively coupled and engaged, the right-and-left base-side engaging ring portions being coupled respectively to the right-and-left frame-side engaging ring portions such that the base portion and the gemstone and supported to be swingable with respect to the frame portion under a state in which the base portion and the gemstone are suspended”.  Although worded differently, these descriptions provide substantially identical structural features.  Instant claim 1 includes an imaginary swing axis, but such feature would be inherent to a swingable object held at two points on opposite sides.  Instant claim 1 describes predetermined two planes, however, these planes are also imaginary and used to provide reference points to describe the location of physical features but do not patentably distinguish these physical structural features from those of claim 1 of the ‘688 patent.
Instant claim 1 recites “the frame covering the one of the two contact points as viewed from one of the outer ranges, the one of the two contact points being included in the one of the outer ranges, the one of the two contact points being not covered with the article, and covering at the other one of the two contact points as viewed from another one of the outer ranges, the other one of the two contact points being included in the other one of the outer ranges, the other one of the two contact points being not covered with the article” (lines 22-29) (i.e. the frame covers at least each of the two contact points).  Claim 1 of the ‘688 patent recites “a protective member (i.e. a frame) that protects from an outside, at least the right-and-left frame-side engaging ring portions, and coupling parts of the right-and-left base-side engaging ring portions with respect to the frame-side engaging ring portions under the state in which the base-side engaging ring portions on the frame-side engaging ring portions are coupled to each other” and wherein these coupling parts are protected on front sides and rear sides.  Although instant claim 1 provides less detail regarding the extent of coverage of the engaging ring portions, both descriptions result in the frame covering each of the two contact points (which is the subject matter regarding what the frame covers in instant claim 1).
While not reciting an exact duplicate of claim 1 of the ‘688 patent, it would have been obvious to one of ordinary skill in the art before the effective filing date as all of the limitations of instant claim 1 are described in claim 1 of the ‘890 patent and therefore are anticipated by claim 1 of the ‘890 patent.
Instant claim 4 recites wherein the frame covers at least parts of the two second ring portions, the parts being not covered with the article, and instant claim 5 recites wherein the frame covers at least parts of the two first ring portions, the parts being not covered with the article.  Claim 1 of the ‘688 patent recites a protective member (i.e. a frame) that protects, from an outside, at least the right-and-left frame-side engaging ring portions and coupling parts of the right-and-left base-side engaging ring portions with respect to the frame-side engaging ring portions under the state in which the base-side engaging ring portions and the frame-side engaging ring portions are coupled to each other, wherein the protective member includes a front part that covers and protects front sides and a rear part that covers and protects rear sides, and wherein the protective member further covers and protects, from the outside, outer lateral surfaces in the width direction (i.e. covering the front, rear, and lateral sides of the frame-side engaging ring portions and the base-side engaging ring portions is considered to teach where the frame covers at least parts of the two first ring portions and at least parts of the two second ring portions).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites wherein the frame covers an entirety of the inner circumferences of the suspended ring portions when viewed from the lateral direction.  However, claim 7 recites where the frame covers the entirety of the body-to-be-suspended when viewed from in the lateral direction and claim 6 recites where the body-to-be-suspended includes the two suspended rings (i.e. including their inner circumferences).  Therefore, claim 7 already includes the limitation of the frame covering the entirety of the inner circumferences of the suspended ring portions when viewed from the lateral directions, such that claim 13 fails to further limit the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dobashi (US PGPub. No. 2012/0151963; hereafter “Dobashi ‘963”).
Claim 1: Dobashi ‘963 teaches a personal ornament (i.e. a decorative component that decorates an external appearance of an article) that has an ornament unit (i.e. a body-to-be-suspended), a frame unit, and a joint unit joining the frame unit and the ornament unit so that the ornament unit swings by vibration (paragraph 0007).  Dobashi ‘963 teaches an embodiment wherein a round jumpring is fixed on the back side of a ring-shaped frame unit to join the round jumpring of the jewelry unit to the round jumpring affixed to the frame unit (paragraph 0071) and round jumpring joints are shown on two opposing sides of the ornament unit in Fig. 9 copied below with modifications.  Modified Fig. 9 below shows the personal ornament as a pendant (i.e. the frame is fixed to a pendant slide and to a necklace or other holder, i.e. an article, as shown in modified Fig. 9).  Based on the description of the ornament unit being held so that it swings by vibration (paragraph 0007) and the assembly depicted in modified Fig. 9 below, this embodiment is considered to have the same features as that which is claimed, i.e. of a suspending portion provided to the frame and including two second ring portions, one of the two first ring portions and one of the second ring portions being coupled to each other and held in contact with each other at one of two contact points, another one of the two first ring portions and another one of the two second ring portions being coupled to each other and held in contact with each other at another one of the two contact points, the suspending portion suspending the body-to-be-suspended such that the body-to-be-suspended is swingable about an imaginary axis, and wherein the body-to-be-suspended and the suspending portion being held in contact with each other at the two contact points located on the imaginary swing axis.  Modified Fig. 9 also shows where the frame portion covers the two contact points and the contact points are situated on opposing sides of the ornament unit.  Fig. 9 has been modified to show the claimed predetermined two planes and imaginary swing axis, and due to the substantially identical configuration as the claimed frame and coupled ring portions, results in the same features as that which is claimed, i.e. where predetermined two planes that are located between the two contact points and that are perpendicular to the imaginary swing axis dividing three ranges including two ranges which respectively include one of the two contact points and the other one of the two contact points and which are respectively defined as outer ranges, the frame covering the one of the two contact points as viewed from one of the outer ranges, the one of the two contact points being included in the one of the outer ranges, the one of the two contact points being not covered with the article, and covering the other one of the two contact points as viewed from another one of the outer ranges, the other one of the two contact points being included in the other one of the outer ranges, the other one of the two contact points being not covered with the article.

    PNG
    media_image1.png
    432
    489
    media_image1.png
    Greyscale

Claims 2 and 3: Dobashi ‘963 shows a front view of the personal ornament in modified Fig. 9 above (as evidenced by the depicted cut of the diamond, which is substantially identical to the diamond shown in instant Fig. 1 and where instant Fig. 1 is labeled as a front view).  Therefore, the diamond (i.e. body-to-be-suspended) is visible from a front side in the front-and-rear direction, and modified Fig. 9 above shows that the frame is circular in shape and surrounds the diamond except in at least a front view (i.e. covers an entirety of the body-to-be-suspended from a left-hand side and a right-hand side in the lateral direction and covers an entirety of the body-to-be-suspended from an upper side and lower side in the upper-and-lower direction).
Claim 4: Dobashi ‘963 teaches that round jumpring 414 is fixed on the back side of the ring-shaped frame unit (paragraph 0071), and modified Fig. 9 above shows that the frame unit covers the entirety (i.e. at least parts of, including parts being not covered with the article) of round jumprings 414 (i.e. the two second ring portions).
Claim 5: Dobashi ‘963 teaches that round jumpring 416 of the jewelry unit is joined to round jumpring 414 (paragraph 0071), and modified Fig. 9 above shows that the frame unit covers the entirety (i.e. at least parts of, including parts not covered with the article) of round jumprings 416 (i.e. the two first ring portions).

Claim Rejections - 35 USC § 103

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi (US PGPub. No. 2012/0151963; hereafter “Dobashi ‘963”) and further in view of Dobashi (US PGPub. No. 2015/0075220; hereafter “Dobashi ‘220”).
Claim 6: Dobashi ‘963 teaches a personal ornament (i.e. a decorative component that decorates an external appearance of an article) that has an ornament unit (i.e. a body-to-be-suspended), a frame unit, and a joint unit joining the frame unit and the ornament unit so that the ornament unit swings by vibration (paragraph 0007).  Dobashi ’963 teaches an embodiment wherein a round jumpring is fixed on the back side of a ring-shaped frame unit to join the round jumpring of the jewelry unit to the round jumpring affixed to the frame unit (paragraph 0071) and round jumpring joints are shown on two opposing sides of the ornament unit in Fig. 9 copied above with modifications (i.e. modified Fig. 9 is located above regarding instant claim 1).  Modified Fig. 9 above shows the personal ornament as a pendant (i.e. the frame is fixed to a pendant slide and to a necklace or other holder, i.e. an article, as shown in modified Fig. 9 above).  Based on the description of the ornament unit being held so that it swings by vibration (paragraph 0007) and the assembly depicted in modified Fig. 9 above, this embodiment is considered to have features of that which is claimed, i.e. of a body-to-be-suspended including two suspended rings, two suspending rings with each suspending ring coupled to the frame; and wherein inner circumferences of the suspended rings contact inner circumferences of the suspending rings at contact points, the contact points defining an imaginary swing axis about which the body-to-be-suspended is swingable.  Modified Fig. 9 above also shows where the frame portion covers the two contact points and is circular in shape such that it surrounds the diamond except in at least a front view (i.e. each of the contact points is covered from an external environment by the frame from the front, from a left-hand side and a right-hand side in the lateral direction, and from an upper side and lower side in the upper-and-lower direction, which are at least a first side and a second side respectively).  However, Dobashi ‘963 does not teach the claimed arm portion.
In a related field of endeavor, Dobashi ‘220 teaches a personal ornament with an ornament unit that swings (paragraph 0001).  A first ring and third ring (i.e. suspending rings) are fixed to the frame (paragraphs 0027 and 0030).  A second and fourth ring (i.e. suspended rings) are fixed to the ouch (i.e. part of the body-to-be-suspended) (paragraphs 0028 and 0031).  The inner peripheral portions of the first ring and the second ring are joined swingable at the first contact point (paragraph 0029) and the inner peripheral portions of the third ring and the fourth ring are engaged swingable at the second contact point (paragraph 0032).  Dobashi ‘220 shows each suspended ring (reference characters 31 and 33 in Fig. 3, copied below) being coupled to the ouch of the ornament unit (i.e. body-to-be-suspended) by a joint (i.e. an arm portion, shown at the positions marked by reference characters 61 and 63 in Fig. 3 below).  Twisting the joint allows an angle to be set so that the ouch can swing in a short period with small amplitude and so obtain high spectacle (paragraphs 0046-0047).

    PNG
    media_image2.png
    594
    504
    media_image2.png
    Greyscale

As Dobashi ‘963 and Dobashi ‘220 both teach an ornament with an ornament unit that swings, where the body-to-be-suspended has rings on opposite sides that engage at points of contact with rings that are fixed to a frame, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ornament unit of Dobashi ‘963 to include an arm portion connecting each suspended ring to the body-to-be-suspended as taught by Dobashi ‘220 so that an angle can be set to obtain high spectacle, and one would have had a reasonable expectation of success.
Claims 7 and 8: Dobashi ‘963 shows a front view of the personal ornament in modified Fig. 9 above (as evidenced by the depicted cut of the diamond, which is substantially identical to the diamond shown in instant Fig. 1 and where instant Fig. 1 is labeled as a front view).  Therefore, the diamond (i.e. body-to-be-suspended) is visible from a front side in the front-and-rear direction, and modified Fig. 9 above shows that the frame is circular in shape and surrounds the diamond except in at least a front view (i.e. covers an entirety of the body-to-be-suspended from a left-hand side and a right-hand side in the lateral direction and covers an entirety of the body-to-be-suspended from an upper side and lower side in the upper-and-lower direction).
Claims 9-10: Dobashi ‘963 teaches that round jumpring 414 is fixed on the back side of the ring-shaped frame unit (paragraph 0071), and modified Fig. 9 above shows that the frame unit covers the entirety of round jumprings 414 (i.e. the two suspending ring portions) (i.e. covers at least a portion of the inner circumference of each of the two suspending ring portions, including parts being not covered with the article).  Since the entirety of round jumprings 414 (i.e. suspending ring portions) are covered by the frame, this is also considered to teach where a portion of the inner circumference of each of the suspending ring portions that is not covered by the frame is covered by the article.
Claim 11: Dobashi ‘963 teaches that round jumpring 416 of the jewelry unit is joined to round jumpring 414 (paragraph 0071), and modified Fig. 9 above shows that the frame unit covers the entirety of round jumprings 416 (i.e. the two suspended ring portions) (i.e. covers at least a portion of the inner circumference of each of the two suspended ring portions, including parts being not covered with the article).  
Claim 12: Dobashi ‘963 shows another embodiment where the frame has a front portion (Fig. 1) and a back portion (Fig. 2) that appear to be symmetric or substantially identical.  This renders as obvious to one of ordinary skill in the art that the embodiment depicted in modified Fig. 9 above could also have a back portion of the frame that is symmetric or substantially identical to the front portion of the frame, and one would have had a reasonable expectation of success.  Since the entirety of round jumprings 416 (i.e. suspended ring portions) are covered by the front portion of the frame, this is also considered to teach where the entirety of the round jumprings 416 (i.e. suspended ring portions) are covered by the frame when viewed from a rear side of the frame in the front-and-rear direction.  
Claims 13 and 14: Dobashi ‘963 shows in modified Fig. 9 above where the frame portion covers the two contact points and is circular in shape such that it surrounds the diamond except in at least a front view (i.e. the frame covers an entirety of the inner circumference of the suspended ring portions when viewed from a left-hand side and a right-hand side in the lateral direction, and from an upper side and lower side in the upper-and-lower direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784